Jenkins, P. J.
“Private instructions or limitations not known to persons dealing with a general agent can not affect them. In special agencies for a particular purpose, persons dealing with the agent should, examine his authority.” Civil Code (1910), § 3595. Thus, if a special agent exceeds the scope of his authority as pertaining to any of the material elements of the transaction, the principal is not bound. But where, as in this case, it is undisputed that the purchas'e of the goods as made by the agent for the principal was authorized by the principal, and that the goods as thus purchased were accepted and used by the principal, the mere fact that the principal had privately told the agent not to make such purchase from the plaintiff, for the stated reason that the plaintiff had already refused the credit, can not be properly accounted as such a material variation from the agent’s authority as would relieve the principal from payment for the goods actually accepted and retained.
Judgment affirmed.

Stephens and Smith, JJ., concur.